Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of U.S. Provisional Application No. 62/449,516 filed Jan. 23, 2017, titled “Efficient ChaCha20 Round Calculations” which is incorporated herein by reference in its entirety.
DETAILED ACTION
This Office Action is in response to an amendment application filed on 12/21/2021. In the amendment, applicant has amended claims 1, 4, 8-12 and 16. Claims 2-3, 5-6, 13-15 and 17 have been cancelled. Claims 7 and 18-20 remain original. 
For this Office Action, claims 1, 4, 7-12, 16 and 18-28 have been received for consideration and have been examined.
Response to Arguments
Claim Rejection under 35 U.S.C. § 103
Arguments regarding Claims set 1, 4, 7-11
Applicant’s amendments and arguments, filed 12/21/2021, with respect to rejections of claim set 1, 4, and 7-11 under 35 U.S.C. § 103 have been fully considered, however, they are not persuasive. Applicant’s arguments regarding claim 1 have been summarized as follows:
Conversely, the cited references, taken individually or in combination, at least fail to teach or even suggest "four quarter-half-round (QHR) computation circuits, wherein each QHR computation circuit is configured to perform two transformations of the cipher computation round on a respective quarter of the round input state, and wherein each QHR sub-round computation circuit comprises a first rotating logic circuit and a second rotating logic circuit coupled to a multiplexer controlled by an input signal reflecting a parity of a clock cycle sequential number," as recited by independent claim 1 in its amended form. Sobti clearly states that Fig. 1 depicts a quarter round, and thus, without further teachings or at least some explanation, Sobti cannot be reasonably interpreted as teaching the claimed QHR computation circuit (Page # 7-8).
Examiner’s Response
	Regarding above remarks, Examiner respectfully disagree that Sobti cannot be reasonably interpreted as teaching the claimed QHR computation circuit. Sobti discloses in Figure. 1 “A Quarter round Circuit” which one of ordinary skill in the art would modify based on the teachings of the Epstein reference, and have two quarter-round circuits on the single chip and thus the chip would be a "half-round" circuit, which comprises four quarter-half-rounds worth of circuitry, as depicted in the screenshots below. Therefore, one of the ordinary skill in the art would be motivated to take Sobti’s Quarter round circuit and have four Quarter half-round circuits as described above so that more circuits can be designed on a single chip as shown below in the screenshots. Thus, amended claim 1 is still taught by above described modification.
[AltContent: ][AltContent: textbox (Rotating Logic)][AltContent: textbox (Transforming Logic)][AltContent: textbox (Rotating Logic)][AltContent: textbox (Transforming Logic)] 
    PNG
    media_image1.png
    646
    699
    media_image1.png
    Greyscale

Sobti Figure 1.	shown with Half Circuit # 1 & Half Circuit # 2 
Transforming Logic 
Rotating Logic  
Quarter round circuit, and double it on a chip to create a Half Round chip
[AltContent: ][AltContent: textbox (Rotating Logic)][AltContent: textbox (Rotating Logic)][AltContent: textbox (Transforming Logic)][AltContent: textbox (Transforming Logic)]
    PNG
    media_image2.png
    656
    706
    media_image2.png
    Greyscale


Sobti Figure 1.	shown with Half Circuit # 3 & Half Circuit # 4 
Transforming Logic 
Rotating Logic  
The halving of the quarter round circuits of Sobti is shown above with the green highlighting.  This is because the claim defines the "quarter half round" circuit as comprising two transformation sub logics and two rotating sub logics.   

Arguments regarding Claims set 12 and 27-28
	Applicant’s remarks regarding Claims set 12 & 27-28  have been reviewed, however, they are moot because they recite a different invention from previously presented and therefore are restricted in this Office Action. See below action for details.
Arguments regarding Claims set 16 and 18-26
Applicant’s remarks regarding Claims set 16 & 18-26  have been reviewed, however, they are moot because they recite a different invention from previously presented and therefore are restricted in this Office Action. See below action for details.
Election/Restrictions
Newly and amended submitted claims 12, 16 and 18-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The added language in the above identified claims have changed the scope of the claims so much that it would be a serious search burden on the examiner to search for the identified claims. Examiner has restricted the claim set has follows:
Invention I:	Red Box 
Invention I is claims 1, 4, and 7-11, and are directed to a "Half-Round" circuit.  Claims 8-9 are courteously included with invention I because they only have cursory recitations beyond the HR circuit.  
Invention II:	Purple Box
Invention II is claims 12, and 27-28 and are directed to the combination of invention I (the Red Box item 420A) and additional elements 470A, 480A, and 490A, and is represented with Purple Box. 
Invention III:	Yellow Box
Invention III is claims 16, and 18-26 and is directed to the entirety of Figure 4, and is thus the combination of invention II, three separate times in series and the interconnections and relationships therebetween.
See below Figure. 4 which has been modified by the examiner to show the relationships between Invention I, II and III:

    PNG
    media_image3.png
    549
    1264
    media_image3.png
    Greyscale

FIG. 4 shown in light of Election/Restriction Requirement

Since applicant has received an action on the merits for the originally presented invention, this invention comprising claim set 1, 4, and 7-11 has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim set 12 and 27-28 and claim set 16 and 18-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, and 7-11 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites "wherein each sub-round computation circuit of the second type …" in the second limitation. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims inherit this deficiency.
For the purpose of further examination, this limitation will be treated as “wherein each quarter-half-round computation circuit comprises a first rotating logic circuit and a second rotating logic circuit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and further in view of Hwang et al., (US9160520B1).
Regarding claim 1, Sobti discloses:
	A system for implementing a stream cipher, comprising:
a sub-round computation circuit (Sobit: Fig 1) configured to perform a half of a number of transformations of a cipher computation round on a round input state, each transformation of the subset of transformations including at least one of: a bitwise addition operation (i.e. additions), a bitwise exclusive disjunction operation (i.e. xors), or a bitwise rotation operation (i.e. constant-distance rotations), (Sobti: section 2.1 and Fig 1 provides for circuitry for calculating a quarter round of Salsa; Page # 3, FIG. 1; as modified by Epstein provides for two parallel quarter-round circuits, thus being a half round. Examiner notes that the "sub round computation circuit" comprises two half sub-round computation circuits"... And then when you add Epstein and modify the QR circuit by Sobti by doubling it, you get "wherein the subround is a HR" and "wherein each subround circuit comprises four quarter HR);
wherein the HR computation circuit comprises:
	four quarter half-round (QHR) computation circuits, wherein each QHR computation circuit is configured to perform two transformations of the cipher computation round on a respective quarter of the round input state (Sobti: See Page # 4, FIG. 2; as modified by Epstein provides for two parallel quarter round circuits, of which, two pairs of subset (ADD+BITSHIFT+XOR); i.e. half of a quarter round of Sobti) is a quarter of the total circuitry), and 
wherein each quarter-half-round computation circuit comprises a first rotating logic circuit and a second rotating logic circuit (Sobti: section 2.1-2.2, figure 1;  In particular, of figure 1, each vertical ADD+bitshift+XOR grouping is a “sub-round computation”, of which two of these are equivalent to the claimed “one or more sub-round computation circuits of a second type”;  For example, the ADD, bitshift, and XOR in the upper middle of Fig 1 and ADD, bitshift, and XOR on far left of Fig 1 is one “sub-round computation circuit of a second type”, whereas two XORs, ADDS, and bitshifts in the middle bottom right is another “sub-round computation circuity of a second type”).
Sobti does not explicitly discloses:
	encryption ciphering are occurring on dedicated circuits, or the extrapolation of a sub round to multiple parallel circuits, or the logics coupled to a multiplexor controlled by an input signal reflecting parity of a clock cycle sequential number.
However, Epstien discloses:
	encryption stream ciphering are occurring on dedicated circuits (FIG. 2A); and
	extrapolation of a sub round to multiple parallel circuits (Fig 2A, item 260 top half versus bottom half, for example); and 
the logic coupled to a multiplexor controlled by an input signal reflecting a clock cycle (Fig 2A, CLK-3 (261) is used as select for left hand side multiplexers to deserialize incoming data streams 263-264 and parallelize the data for concurrent processing (i.e., the logic in the middle of 260 which is undesignated, see Fig 1a, item 165 for comparison) and then also as select for right hand side multiplexers to serialize data back into outgoing data streams (undesignated)).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Sobti and implement stream ciphering through dedicated memory circuits in a common VLSI manner, as disclosed by Epstein, which deserializes data to process it in parallel, and reserializes the processed data to output a serialized data stream.  Such a modification would result in, for example, doubling or quadrupling the Salsa quarter round circuit to two or four parallel logic circuits, with the addition of multiplexers controlled by clocks to deserialize and reserialize.  
	The motivation to implement stream ciphering in such a manner is to implement perform the computationally-intensive logic in parallel to increase encryption throughput, at the expense of chip layout space.
The combination of Sobti and Epstein do not disclose:
wherein the input signal reflecting a parity of clock cycle as even clock cycles and odd clock cycles. 
However, Hwang discloses:
	wherein the input signal reflecting a parity of clock cycle as even clock cycles and odd clock cycles (See FIGS. 2, 3, 4 discloses Serializer 2:1 for data input into the circuit and serialized data output; which uses a ½ frequency divider for converting CLK2 into CLK1).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sobti and Epstein and have a circuit which controls the multiplexers using parity of clock signal.
	The motivation to have such a computation circuit which is controlled by multiplexers is to serialize data into a stream output format.
Regarding claim 7, the combination of Sobti and Epstein discloses:
The system of claim 1, wherein the first rotating logic circuit is configured to perform a first number of bitwise rotation operations corresponding to a first subset of transformations of the cipher computation round and the second rotating logic circuit is configured to perform a second number of bitwise rotation operations corresponding to a second subset of transformations of the cipher computation round (Sobti: section 2.1 provides the bitshifts are different values).

 Claims 4 and 8-11 rejected under 35 U.S.C. 103 as being unpatentable over Sobti et al., NPL Reference “Analysis of quarter rounds of Salsa and ChaCha core and proposal of an alternative design to maximize diffusion” in view of Epstein et al (WO 2007/060587 A1) and Hwang et al., (US9160520B1) and further in view of Hars et al., (US20180176011A1)..
Regarding claim 4, the combination of Sobti and Epstein fails to discloses:
The system of claim 1, wherein the HR computation circuit is configured to perform the subset of transformations of the cipher computation round within a single clock cycle.
However, Hars discloses:
	wherein the HR computation circuit is configured to perform the subset of transformations of the cipher computation round within a single clock cycle ([0052] The cipher of example implementations may be used for encryption or authentication, and may be implemented in one or more logic circuits in at most one clock cycle of the respective circuit(s); Also see [0097] for executing x number of rounds in a single clock cycle).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sobti and Epstein references and have an encryption logic circuit which completes the encryption in one clock cycle, as disclosed by Hars.
	The motivation to have an encryption logic circuit which completes the encryption in one clock cycle is to increase performance of the encryption logic circuit.
Regarding claim 8, the combination of Sobti, Epstein and Hars discloses:
The system of claim 1, comprising multiple computation HR circuits connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 9, the combination of Sobti, Epstein and Hars discloses:
The system of claim 1, comprising multiple computation HR circuits connected in parallel (Hars: [0036] & [0052]).
Regarding claim 10, the combination of Sobti, Epstein and Hars discloses:
The system of claim 1, wherein two or more QHR computation circuits of the second type are connected in series to produce a specified number of rounds of the cipher (Hars: FIG. 7 [0088-0089]).
Regarding claim 11, the combination of Sobti, Epstein and Hars discloses:
The system of claim 1, wherein two or more QHR computation circuits are connected in parallel (Hars: [0036] & [0052]).
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/S.M.A./Patent Examiner, Art Unit 2432